Citation Nr: 0208661	
Decision Date: 07/30/02    Archive Date: 08/02/02	

DOCKET NO.  94-36 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

(The issues of whether new and material evidence has been 
submitted to reopen claims of entitlement to service 
connection for a heart disability with hypertension, anemia, 
and a seizure disorder, entitlement to service connection for 
diabetes and fractured teeth due to dental trauma, 
entitlement to an increased rating for residuals of a low 
back injury, and entitlement to special monthly compensation 
are addressed in a separate decision; the issue of whether 
the veteran is competent to handle disbursement of his VA 
funds without limitation is addressed in another separate 
decision.)

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
November 1969.  

This matter arises from various rating decisions rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which held that the veteran had not 
submitted new and material evidence to reopen a claim of 
entitlement to service connection for PTSD.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  

During the appellate process, the veteran requested a 
personal hearing before a traveling Member of the Board.  
Such a hearing was conducted before the undersigned on 
February 13, 1997; a transcript of that proceeding is of 
record.

On October 1, 1997, the Board denied the benefit sought on 
appeal, holding that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for PTSD.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By decision dated February 17, 1999, the Court 
affirmed the Board's decision.  The veteran then appealed the 
Court's determination to the United States Court of Appeals 
for the Federal Circuit, wherein the Court's February 1999 
decision was vacated in July 2000 and remanded to the Court 
with instructions to remand the case to the Board.  By order 
dated October 20, 2000, the Court then vacated the decision 
of the Board and remanded the case to the Board for further 
consideration of whether the veteran had submitted new and 
material evidence in support of his claim consistent with the 
tenets set forth in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit had also instructed that the 
Board consider whether the changes to 38 C.F.R. § 3.304(f) 
(2000) should be considered to determine whether the new 
version of that regulation was more favorable to the 
appellant.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained by VA.

2.  In March 1987, the Board denied the appellant entitlement 
to service connection for PTSD.  

3.  The evidence received since the Board's March 1987 
denial, which was not previously of record and not cumulative 
of other evidence of record, does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim of entitlement to 
service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The Board's March 1987 decision that denied the claim of 
entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.1100 (2001).  

2.  New and material evidence has not been received since the 
Board's March 1987 decision denying the appellant's claim of 
entitlement to service connection for PTSD, and the claim for 
service connection for this disorder is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107).  The Court has held that 
all provisions of the VCAA are retroactive and that the VCAA 
may be "potentially applicable to claims pending on the date 
of the VCAA's enactment."  Holliday v. Principi, 14 Vet.App. 
280, 286 (2001); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002) (holding the duty-to-assist and duty-to-notify 
provisions of the VCAA are not retroactive); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002).   

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  Parenthetically, the Board notes 
that the changes to the provisions of 38 C.F.R. § 3.156(a) 
which became effective August 29, 2001, do not apply in this 
case because this claim was filed prior to that date.

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The veteran was issued a statement of the case, 
as well as supplemental statements of the case, during the 
appellate process, which informed him of the evidence used in 
conjunction with his claim, the pertinent laws and 
regulations, the adjudicative action taken, and the reasons 
and bases for the decision.  Additionally, the appellant was 
afforded a personal hearing before the undersigned.  He was 
given an opportunity to submit additional evidence at that 
time.  Thus, the appellant was provided adequate notice as to 
the evidence he needed to submit to substantiate his claim, 
and was given an opportunity to submit additional evidence in 
support of the claim.  The record indicates that all relevant 
facts have been properly developed and that all evidence 
necessary to the appeal has been obtained.  The veteran has 
asked in contacts with the Board in January and March 2002 
that the case be decided without further delay.  

II.  New and Material Evidence to Reopen a Claim of 
Entitlement to Service Connection for PTSD

The Board denied the veteran's claim of entitlement to 
service connection for PTSD in March 1987.  The doctrine of 
finality as enunciated in 38 U.S.C.A. § 7104 applies.  
Accordingly, the first question to be answered is whether new 
and material evidence has been presented which would justify 
a "reopening" as well as a review of the entire record.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The first 
step requires determining whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative of 
the issue at hand.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or actually 
prove[s] an issue."  Routen v. Brown, 10 Vet. App. 183, 186 
(1997), citing Black's Law Dictionary, 1203 (6th ed. 1990).  
Second, the evidence must be shown to be actually "new," that 
is, not of record when the last final decision denying the 
claim was made.  See Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  

The third and final question is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Hodge, at 1359, citing 
38 C.F.R. § 3.156(a).  This need not mean that the evidence 
warrants a revision of the prior determination, but is 
intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge, 155 F.3d at 1363, 
citing "Adjudication; Pensions, Compensation, Dependency: New 
and Material Evidence; Standard Definition," and 55 Fed. Reg. 
19,088, 19,089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  If all three tests are 
satisfied, the claim must be reopened.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110.  
The VA regulation for granting service connection for post-
traumatic stress disorder was revised effective March 7, 
1997.  See 38 C.F.R. § 3.304(f).  Under both the old and new 
criteria, service connection for PTSD requires medical 
evidence diagnosing the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptoms and an inservice stressor.  Under 
the new regulation, however, if the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
inservice stressor in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service.  The revision is 
liberalizing in the sense that it does not require further 
objective confirmation regarding the claimed stressor so long 
as it is consistent with the circumstances, conditions or 
hardships of the veteran's service. 

The evidence of record at the time the Board rendered its 
March 1987 denial of service connection for PTSD consisted of 
the veteran's service medical records, and records of his VA 
and private hospital and outpatient treatment during the 
period from February 1970 to August 1985.  These records were 
devoid of a diagnosis of PTSD; instead, they show treatment 
for chronic schizophrenia.

Pertinent evidence submitted since the Board rendered its 
March 1987 decision includes reports of the veteran's VA and 
private hospital and outpatient treatment from 1980 to 2001, 
the veteran's service personnel records, and various 
statements and testimony offered by the veteran.  In his 
statements and testimony, the veteran indicated that he 
experienced various inservice stressors and he contended that 
he developed PTSD as a result thereof.  His service personnel 
records do not confirm the stressors that he described.  This 
discrepancy, however, is moot.  None of the various medical 
records submitted since the Board rendered its March 1987 
decision provides a diagnosis of PTSD.

Absent medical evidence that would tend to establish the 
presence of PTSD, the evidence recently submitted is not "new 
and material" in that it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  As such, it is 
insufficient to reopen the claim of entitlement to service 
connection for PTSD.  See 38 U.S.C.A. § 5108.  This is true, 
notwithstanding changes implemented in 38 C.F.R. § 3.304(f) 
in 1997.










ORDER

New and material evidence not having been submitted to reopen 
the claim, service connection for PTSD is denied. 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

